SUMMARY ORDER
Appellants, class members who objected to a proposed settlement and request for fees, appeal from the judgment of the United States District Court for the Eastern District of New York (Brodie, J.) granting service awards to class representatives. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
The settlement in question was the subject of an appeal before another panel of this Court. In re Payment Card Interchange Fee and Merchant Discount Antitrust Litig., No. 12-4671-cv(L). The Court in that appeal vacated certification of the class action, reversed the approval of the settlement, and remanded for further proceedings. Therefore, this appeal concerning class representative service awards is moot.
Accordingly, we hereby DISMISS as moot the appeal from the judgment of the district court.